Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the remarks filed on 11/19/21, the examiner has withdrawn the rejection of claims 1, 3-6, 8-12, 14-15, and 22-24 under 35 USC 101 and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the examiner maintains the rejection of claims 16-19 and 21.
Claims 1, 3-6, 8-12, 14-15, and 22-24 are allowed.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 16-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the step of “making a first determination that the mined first transaction is related to the mined second transaction, and making a second determination that the miner is performing mining operations” is a fundamental 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “accessing mining data; elevating…the first priority level and the second priority level to a same third priority level that is greater than the first priority level or greater than the second priority level; and causing…the mining data to be written to a single block of the blockchain system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the process of logging transaction data into the blockchain and retrieving transaction from the blockchain. Also, the recited blockchain system with its already available basic functions, is simply being applied to the abstract idea. In other words, while the claimed invention adds certain information to the blockchain (i.e. aggregated transaction data), this additional information does not actually change the manner in which the blockchain system itself works. The examiner further contends that the blockchain system is simply being used to receive, process, and store data. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a blockchain system— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (paras 0013) “blockchain is generally used to maintain information on financial transactions.” Thus, applying an exception using a blockchain system cannot integrate a judicial exception into a practical application or provide an inventive concept. Furthermore, 
“accessing mining data; elevating…the first priority level and the second priority level to a same third priority level that is greater than the first priority level or greater than the second priority level; and causing…the mining data to be written to a single block of the blockchain system” is a mere data gathering step considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 3-4 and 24 do not recite additional elements but merely further narrow the scope of the abstract idea.  The dependent claims 17-19 and 21 recite additional elements, but these additional steps comprise the analysis of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 

Response to Arguments
5. Applicant's arguments filed on 11/19/21 have been fully considered but they are not persuasive. 
Regarding the argument that the claims amount to significantly more than an abstract idea, because the claim as mended is directed to an improvement in computer-related technology, the examiner agrees that, as a whole, the additional elements “linking, in response to the determining that the first transaction and the second transaction are related to each other, the first transaction and the second transaction, wherein the linking comprises aggregating data associated with the first transaction and the second transaction into an aggregated data set; reassigning, in response to the linking, a priority of at least the first transaction or the second transaction such that the first transaction and the second transaction have a same priority level, the reassigned priority indicating when the first transaction and the second transaction should be written into one or more blocks of the blockchain system from the mempool together; detecting a battery level or a network connectivity level of the miner; elevating, in response to the detected battery level or the detected network connectivity level of the miner dropping below a predefined threshold,” as recited in claims 1 and 11 do amount to significantly more than an abstract idea. But these additional elements are not found in claim 16. Thus, the examiner concludes that there are no meaningful limitations in claim 16 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Conclusion
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697